                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:17-CV-00738-FDW-DSC


 ROSEANN GEIGER AND SHERRI                       )
 HOLLEY,                                         )
                                                 )
                  Plaintiffs,                    )
                                                 )
 v.                                              )                    ORDER
                                                 )
 H&H FRANCHISING SYSTEMS, INC.,                  )
 et al.,                                         )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on the “Joint Motion for Judicial Settlement

Conference and Stay of Proceedings” (document # 85) filed March 5, 2019.


       Based upon the Court’s review of the docket, it does not appear that the parties have held

a Mediated Settlement Conference. After a report has been filed detailing the results of a Mediated

Settlement Conference, the parties may then request a Judicial Settlement Conference. For those

reasons, the Motion will be denied without prejudice.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Frank D. Whitney.


       SO ORDERED.
                                     Signed: March 7, 2019
